NUMBER 13-13-00415-CV

                      COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI - EDINBURG

TEXAS COMMISSION ON
ENVIRONMENTAL QUALITY,                                   Appellant,

                                    v.

TEXAS FARM BUREAU, FRANK VOLLEMAN,
FRANK DESTEFANO, DAVID AND MARY BALLEW,
RON AND SHERIE BURNETTE, SAM JONES,
THEODORE AND MARY KALLUS,
GLEN MARECEK, JOHN GAULDING,
AND CHARLES AND KATHERINE HARLESS,                       Appellees.


               On appeal from the 53rd District Court
                     of Travis County, Texas.


                                ORDER

    Before Chief Justice Valdez, and Justices Garza and Perkes
                         Order Per Curiam

    Pursuant to Texas Rule of Appellate Procedure 24.4, appellees Texas Farm
Bureau, Frank Volleman, Frank Destefano, David And Mary Ballew, Ron And Sherie

Burnette, Sam Jones, Theodore And Mary Kallus, Glen Marecek, John Gaulding, and

Charles And Katherine Harless (collectively “Farmers”), filed a “Motion to Remand for

Determination of Whether to Permit Suspension of Judgment.”                   See TEX. R. APP. P.

24.4.1 This Court abated and remanded this matter to the trial court for a hearing and

proceedings pursuant to Texas Rule of Appellate Procedure 24. See generally id. R. 24.

The Court has now received the trial court’s ruling, findings and conclusions, and the

reporter’s record of the hearing on remand. Appellees did not file a motion or other

pleading following the trial court’s proceedings on remand; however, the Court has

received appellant’s response concerning the events on remand as it pertains to the

suspension of judgment.

       The Court, having examined and fully considered the issues raised by appellees

regarding supersedeas, is of the opinion that all relief requested should be and is denied.

Accordingly, appellees’ “Motion to Remand for Determination of Whether to Permit

Suspension of Judgment” is denied. Appellant’s brief is due in the offices of this Court on

or before November 18, 2013, and all applicable briefing schedules will proceed

according to the Texas Rules of Appellate Procedure.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
25th day of October, 2013.

       1
          Pursuant to a docket-equalization order issued by the Supreme Court of Texas, the appeal has
been transferred to this Court from the Third Court of Appeals in Austin, Texas. See TEX. GOV'T. CODE
ANN. § 73.001 (West 2005).

                                                  2